NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
02 MICRO INTERNATIONAL LTD.,
Plaintiff-Appellee, -
V.
JOHN D. VAN LOBEN SELS,
Defendant-Appellant.
2011-1031
Appea1 from the United States District C0urt for the
Eastern District of Texas in case n0. 04-CV-0032, Mag`1s-
trate Judge Charles Everingham, IV.
02 MICRO INTERNATIONAL LTD.,
Plain,tiff-Appellee,
V.
BEYOND INNOVATION TECHNOLOGY CO., LTD.,
Defendant-Appellant,
AND
FSP TECHNOLOGY, INC. (FORMERLY KNOWN AS
SPI ELECTRONIC CO., LTD.), FSP GROUP, AND

02 MICRO INTL V. VAN LOBEN SELS 2
LIEN CHANG ELECTRONIC ENTERPRISE CO.,
LTD.,
Defendcmts.
2011-1054
Appea1 from the United States District Court for the
Eastern District of Texas in case no. 04-CV-0y032, Magis-
trate Judge Charles Everingham, lV.
ON MOTION
Before RADER, Chief Judge. '
0 R D E R .
Beyond Innovation Techno1ogy, Co. (BIT) moves to
separate this appeal into two appeals and separately
moves to set the briefing schedule for 2011-1054 and for
leave to file a separate joint appendix for 2011-1054
John D. Van Loben Sels opposes 02 Micro Internationa1
LTD. (O2) replies.
Because the appeals are separate but involve review
of the same district court order, 2011-1031 and 2011-1054
will proceed as companion cases and will be heard con-
secutively before the same merits panel
Upon consideration thereof,
IT ls ORDERED THAT;
(1) BIT’s motions are granted

3 02 MICRO INTL V. VAN LOBEN SELS
(2) We treat 2011-1031 and 2011-1054 as companion
cases.
(3) The revised official captions are reflected above.
(4) The motion to set the briefing schedule for 2011-
1054 is granted. O2’s brief in response to the brief of BIT
is due within 21 days of the date of filing of this order, if it
has not already been fled BIT’s reply brief is due no
later than May 16, 2(}11. The joint appendix for 2011-
1054 is due no later than May 27, 2011. 1
FOR THE COURT
APR l 2 2011 /s/ J an Horba1y
Date J an Horbaly
Clerk
cc: Robert M. Harkins, Jr., Esq.
D0nald R. McPhail, Esq.
J0hn D. Van Loben Sels, Esq.
s2()
F ED
I.S. RT
,za.,SE.r.z.'sss“
APR 12 2011
JANHOHBAL¥
CLEH(